Citation Nr: 0112652
Decision Date: 05/03/01	Archive Date: 07/18/01

DOCKET NO. 96-18 322A           DATE MAY 03, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical
expenses incurred as a result of the treatment rendered at the
Athens-Limestone Hospital in Athens, Alabama, in August 1995.

REPRESENTATION 

Appellant represented by: Alabama Department of Veterans Affairs 

ATTORNEY FOR THE BOARD 

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1974 to November
1977. This case originally came before the Board of Veterans'
Appeals (Board) on appeal from a determination by the Department of
Veterans Affairs (VA) Medical Administration Service (MAS) of the
VA Medical Center (VAMC) in Montgomery, Alabama that denied the
appellant's claim for reimbursement of unauthorized medical
expenses for private hospitalization on the grounds that (1)
treatment was not rendered in an emergency of such nature that
delay would have been hazardous to life or death, and (2)
government facilities were feasibly available.

In November 1998 and January 2000, the Board remanded the case to
the RO for additional development, to include, obtaining an opinion
as to the emergent nature of the veteran's medical condition at the
time of the treatment in question. A review of the claims file
shows that the RO has obtained the requested opinion. The Board
finds that the required development has been completed. Stegall v.
West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1. All relevant evidence necessary for a fair and informed decision
has been obtained by the originating agency.

2. The veteran was hospitalized and received private medical
treatment for sciatica at L4-L5 from August 24 through August 26,
1995, without prior authorization from VA.

3. At all times pertinent to this claim, the veteran had a 100
percent evaluation for service-connected psoriasis associated with
psoriatic arthritis, rated as rheumatoid arthritis.

4. The unauthorized private medical care was not rendered in a
medical emergency of such a nature that delay would have been
hazardous to life or health.

2 -

5. VA medical facilities were feasibly available during the
pertinent period.

CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of
unauthorized private hospital and medical services from August 24
through August 26, 1995 have not been met. 38 U.S.C.A. 1728 (West
1991 & Supp. 2000); the Veterans Claims Assistance Act of 2000
(VCAA), Publ. Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); 38
C.F.R. 17.80 (1995), 17.120 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking reimbursement or payment of the cost of
unauthorized private hospitalization and medical services
administered during the period from August 24 through August 26,
1995.

Initially, the Board notes that, during the pendency of this
appeal, the VCAA was enacted, as Public Law No. 106-475, 114 Stat.
2096 (Nov. 9, 2000). The new statue amended and clarified VA's duty
to assist claimants in the development of the facts relevant to
their claims, and is applicable to claims pending at the time of
its enactment, including the present claim before the Board.
Accordingly, the Board must assess whether the development of the
veteran's claim and appeal has been sufficient to meet the enhanced
obligations embodied in the VCAA.

After review of the claims, file, the Board finds that VA has met
the requirements of the VCAA. As noted above, in the Introduction,
the Board twice remanded this claim for development, to obtain a
medical opinion as to the emergent nature of the veteran's
condition for which he received private medical care in August
1995. This development has been completed, and the opinion is now
present in the claims file before the Board. In addition, the Board
notes that the relevant Treatment records and MAS file are of
record.

- 3 -

The veteran has not identified additional relevant evidence that
has not already been sought and associated with the claims file.
Accordingly. the Board finds that the notification and duty-to-
assist provisions mandated by the VCAA have been satisfied in this
case.

Also it is noted that 38 C.F.R. 17.120, which controls the case
was, in 1995, located at 38 C.F.R. 17.80. As there is no
substantive difference in the provisions, the current citation will
be used for convenience.

The VA will indemnify a veteran against the cost of private medical
treatment, which was incurred without prior VA authorization,
provided three criteria are satisfied. Those criteria are described
in 38 C.F.R. 17.120. In brief, the VA will pay for unauthorized
non-VA medical treatment under the following conditions: 1) if the
treatment was administered for an adjudicated service-connected
disability, for a non-service-connected disability associated with
and held to have been aggravating an adjudicated service-connected
disability, for any disability if the veteran had a total
disability permanent in nature that resulted from a service-
connected disability, or for any disability if the veteran was a
participant in a vocational rehabilitation program under 38
U.S.C.A. Chapter 31; 2) if the injury or illness being treated was
emergent such that delay would have been hazardous to the veteran's
life or health; and 3) if the private medical treatment was
provided when no VA or Federal facility was available where
appropriate treatment could have been obtained.

At the time the veteran was hospitalized, he was service-connected
for one single disability, psoriasis associated with psoriatic
arthritis, rated as rheumatoid arthritis, which had been evaluated
as 100 percent disabling since 1983. The Board notes that the last
rating decision of record noted that the condition was progressive
in nature.

On August 24, 1995, the veteran presented to the Athens-Limestone
Hospital in Athens, Alabama with complaints of back pain that had
radiated into his right hip and right leg. He had been placed on
bed rest for two weeks prior to admission, the

- 4 -

records note, and the pain in his back had nearly resolved, but the
pain in the right leg had intensified. He was admitted for lumbar
myelogram and underwent lumbar laminectomy at L4-L5 and L5-S1 on
August 25, 1995. A large free fragment was found extending well
down below the L4-L5 interspace towards L5-S1, which was removed.
He was discharged August 26, 1995 with good relief from pain. He
was started on early ambulation, which the records reflect he
tolerated well.

In December 1995, the veteran filed a claim for reimbursement or
payment of the portion of the Athens-Limestone Hospital bill not
covered by his insurance. This claim was denied by the VAMC in
January 1996 on the grounds that the condition for which he
received the private medical treatment was not emergent, and that
VA facilities were feasibly available where he could have received
treatment. The veteran filed a notice of disagreement and appealed
the denial.

In support of his claim, the veteran presented a statement, dated
in April 1996, from his private physician J. W. Bacon, M.D., of
Athens, Alabama. Dr. Bacon stated that the onset of the veteran's
right hip and leg pain was severe and had occurred over two to
three days prior to his initial evaluation of the veteran on August
23, 1996. The physician noted that the pain was so severe that he
admitted the veteran to hospital immediately and the lumbar
myelogram was performed the following morning. Test results showed
a huge ruptured disc which was surgically corrected the same day.
In pertinent part, Dr. Bacon opined:

It was my opinion at the time of my initial evaluation that [the
veteran's] pain was so severe that he could not have traveled to
Birmingham for evaluation and treatment. The ruptured disc was so
large that he needed immediate evaluation and intervention. At that
point he was in danger of developing neurological problems,
secondary to the large nature of the rupture.

The veteran has argued that his condition would have been severely
aggravated if he had not sought immediate medical attention, and
that there were no VA facilities in the area he could have gone to
in a timely manner. He did not believe it would

- 5 -

be possible, or practical, to drive to the nearest VA medical
center to seek treatment given the nature of his pain and the
private physician's opinion. He further asserted that it would have
been detrimental to his health or life to drive to the nearest VA
medical facility.

The veteran is rated as 100 percent disabled due to his service-
connected disability. However, in order to qualify for
reimbursement for private medical services not authorized in
advance two other essential elements need to be considered. Those
are the questions of medical emergency and availability of VA
facilities.

Upon review of all the evidence contained in the claims files, the
Board can only conclude that at the time of the unauthorized
hospitalization and medical services in question, the veteran's
condition was not emergent such that resort to available VA medical
resources was precluded. Of record is a September 1999 medical
opinion, proffered by M. A. Nissenbaum, M.D. After indicating that
he has reviewed the entire claims file to include the admission
history and physical examination performed by Dr. Bacon, Dr.
Nissenbaum observes that, while the private treatment the veteran
received was entirely appropriate, the condition for which he was
treated simply was not emergent in nature. Dr. Nissenbaum notes
that the medical records delineate no immediate threat of loss of
life or function. Specifically, while Dr. Bacon stated in his
letter that he felt the veteran's neurologic system was in danger,
Dr. Nissenbaum noted that Dr. Bacon made no observations of such
imminent neurological impairment in his examination of the veteran
at admission. Rather, Dr. Bacon's report reflects no neurological
deficits whatsoever. A review of the hospital records finds this to
be true. The report of physical examination at admission notes
tenderness and muscle spasm in the lumbar region with minimal range
of motion and positive straight leg raising at 20 degrees on the
right. Yet, deep tendon reflexes were found to be 2+, bilaterally,
at knee and ankle; and strength was measured at 4 of 5 on the
right. No neurological deficits or other findings are reported. In
conclusion, Dr. Nissenbaum opines that the veteran could have been
transported for care at a nearby VA facility:

[The veteran] could have been referred for VA care. His pain, while
quite substantial, could have been

- 6 -

managed with analgesics during the period required to effect
transfer to a VA facility.

The veteran has, in substance, acknowledged that he neither sought,
nor attempted to obtain treatment at the nearest available VA
facility. There is no other medical evidence which demonstrates
that the veteran could not have been safely driven by another
person, or by ambulance if necessary, to a VA medical center for
the myelogram and lumbar laminectomy.

Therefore, the Board finds that the veteran did not obtain prior VA
authorization for the private medical services and hospitalization
rendered from August 24 through August 26, 1995, that his condition
was not emergent from August 24 through August 26, 1995 such that
resort to VA medical resources was precluded, and that appropriate
VA medical facilities were feasibly available for his use.

In this case, the veteran met the first criterion of 38 C.F.R.
17.120, as he has service-connected psoriasis associated with
psoriatic arthritis, rated as rheumatoid arthritis, long evaluated
at 100 percent. However, the second and third criteria, that the
condition must have been emergent, that is that the services were
rendered in a medical emergency of such nature that delay would
have been hazardous to life or health, and that VA or other Federal
facilities were not feasibly available and an attempt to use them
beforehand would not have been reasonable, sound, wise, or
practical, have not been met. As all three criteria for payment or
reimbursement for unauthorized medical expenses must be met, the
Board cannot grant the veteran's claim on appeal. 38 C.F.R. 17.120.

Accordingly, the Board finds that the preponderance of the evidence
is against the veteran's claim for reimbursement or payment of the
cost of unauthorized private medical services from August 24
through August 26, 1995. 38 U.S.C.A. 1728; 38 C.F.R. 17.120.

The evidence is not so evenly balanced as to raise doubt with
respect to any material issue. 38 C.F.R. 3.102.

7 -

ORDER

Entitlement to reimbursement or payment of the cost of unauthorized
private hospital and medical services from August 24 through August
26, 1995 is denied.

MICHAEL D. LYON
Member, Board of Veterans' Appeals

8 -



